—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), entered December 13, 1999, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff Susan Reid did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
Through the affirmations of Drs. Howard B. Reiser and Noah S. Finkel, the defendants established, prima facie, that the injuries sustained by the plaintiff Susan Reid were not serious. Those doctors stated that there was no objective clinical evidence to support a finding of either a neurological or an orthopedic disability (see, Gaddy v Eyler, 79 NY2d 955). The plaintiffs’ submissions failed to raise a triable issue of fact (see, CPLR 3212 [b]). Therefore, the defendants’ motion was properly granted. Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.